Citation Nr: 0517322	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to March 
1999.  In an Administrative Decision dated in December 1999 
the RO found that the character of discharge from the period 
of service from March 1993 to March 1999 was a bar to VA 
benefits.  See 38 C.F.R. § 3.12 (2004).  The veteran's 
service from March 1987 to March 1993 has been found to be 
honorable.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in July 2001, that denied the veteran's 
claims of entitlement to service connection for low back 
disability, asthma/reactive airways disease, and bilateral 
knee disability.  The denials of service connection were duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the Remand portion of this 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The competent medical evidence does not show a strain of 
the lumbar spine was incurred or aggravated during a period 
of honorable active service.

3.  The competent medical evidence does not show reactive 
airways disease was incurred or aggravated during a period of 
honorable active service.

4.  The competent medical evidence does not show a left knee 
disorder was incurred or aggravated during a period of 
honorable active service.


CONCLUSIONS OF LAW

1.  A strain of the lumbar spine was not incurred or 
aggravated during the veteran's honorable active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.12, 
3.102, 3.159, 3.303 (2004).

2.  Reactive airways disease was not incurred or aggravated 
during the veteran's honorable active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.159, 
3.303 (2004).

3.  A left knee disorder was not incurred or aggravated 
during the veteran's honorable active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In May 2001 and April 2004 letters, the RO and AMC notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, and what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

The Board notes that the May 2001 VCAA notice was provided to 
the veteran before the initial adjudication of his claim in 
July 2001.  The U.S. Court of Appeals for Veterans Claims 
(Court) has expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in August 2003 to obtain additional records.  The RO 
has complied with the Board's remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's available service department medical records are on 
file, as are relevant post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2004).  There is no indication of outstanding records, 
nor is there a need for another VA medical opinion, given the 
thoroughness of the examination reports recently obtained by 
the RO.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  For all the foregoing reasons, the 
Board concludes that VA's duties to assist the veteran have 
also been fulfilled.

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 U.S.C. 
§ 101 (2); 38 C.F.R. § 3.12.  The VA administrative decision 
of December 1999 characterized the veteran's service from 
March 1987 to March 1993 as honorable and the period from 
March 1993 to April 1999 as dishonorable. The veteran did not 
appeal this decision and it became final. Thus, the December 
1999 decision stands as a bar to the veteran receiving 
benefits based on the injury incurred from March 1993 to 
April 1999.

Despite several efforts, the VA has been unable to obtain 
service medical records from the veteran's period of service 
deemed to be honorable.  The National Personnel Records 
Center (NPRC) has forwarded all available records; however, 
these date to the veteran's period of service after March 
1993.  In cases such as these, the VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of this 
veteran's claim is undertaken with this duty in mind. 

Review of the evidence of record, particularly the March 1999 
VA examination, reveals that the veteran has current 
diagnoses of strain of the lumbar spine, post bilateral knee 
surgery, and reactive airways disease.

Review of the veteran's statements indicates that his left 
knee disorder was incurred when he injured it in May 1995.  
This injury therefore occurred during the period of service 
for which he is ineligible for compensation.

With regard to the veteran's other claims of service 
connection, review of the available service medical records, 
which date from his period of service for which he has been 
found ineligible for compensation, reveals that he was 
treated with inhalers for his currently diagnosed reactive 
airways disease.  There is no available competent medical 
evidence that dates the veteran's reactive airways disease to 
his period of service from March 1987 to March 1993.

The service medical records also show the veteran was treated 
for low back strain in February 1998 following working out in 
a weight room.  No prior history of low back pain was noted.  
There is no competent medical evidence that dates the 
veteran's strain of the lumbar spine to his period of service 
from March 1987 to March 1993. 

The Board observes that the veteran himself also asserts that 
his current strain of the low back, reactive airways disease, 
and left knee disorder are related to service.  As a 
layperson, the veteran is competent to relate and describe 
his symptoms that occurred during service.  However, to the 
extent that these symptoms may have multiple causes, a 
determination as to the etiology of the low back strain, 
reactive airways disease, and left knee disorder in this case 
requires medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's 
personal opinion as to the origins of his current low back 
strain, reactive airways disease, and left knee disorder is 
not competent evidence required to establish service 
connection.  

In sum, the preponderance of the evidence is against the 
claim for service connection for strain of the lumbar spine, 
reactive airways disease, and left knee disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

ORDER

Entitlement to service connection for strain of the lumbar 
spin, reactive airways disease, and a left knee disorder is 
denied.


REMAND

Entitlement To Service Connection For A Right Knee Disorder

The Board remanded the veteran's claim in August 2003 in 
order to attempt to locate the veteran's service medical 
records from his period of honorable service.  The NPRC has 
notified the RO that the veteran's service medical records 
are unavailable.

Review of the veteran's claims folder reveals that he dates 
treatment of and surgery on his right knee to the period of 
service for which he is eligible for VA benefits.  The 
veteran asserted in his notice of disagreement that he was 
treated at Robins Air Force Base and Fort Gordon in Georgia.  
He had a surgical repair of the patellar tendon in his right 
knee in July 1991.  In order to comply with the VA's duty to 
assist the veteran in development of his claims, clinical 
records should be requested directly from the medical 
facilities at these bases.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all military medical care 
facilities that treated the veteran for 
his right knee disorder during his period 
of service from March 1987 to March 1993.  
After securing the necessary release, the 
RO should obtain these records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


